Case: 19-30590     Document: 00515510806         Page: 1    Date Filed: 07/31/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 31, 2020
                                No. 19-30590                           Lyle W. Cayce
                              Summary Calendar                              Clerk


 RICHARD EDWARD HUNT,

                                                           Plaintiff—Appellee,

                                     versus

 ISSIS R. ARIAS-ELWIN,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                             No. 2:18-CV-4243


 Before KING, SMITH, and WILSON, Circuit Judges.
 PER CURIAM:*

        The appellant, Issis Arias-Elwin, filed a notice of removal of a state-
 court action instituted to establish paternity and child-support obligations.
 Arias-Elwin asserted two bases for what she termed “bankruptcy removal”




        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30590      Document: 00515510806         Page: 2     Date Filed: 07/31/2020




                                  No. 19-30590


 and two bases for “civil rights removal.” Concluding that it lacked subject-
 matter jurisdiction, the district court sua sponte remanded to state court.
        The district court supported its ruling with a concise but thorough
 Orders & Reasons filed February 19, 2019. On appeal, Arias-Elwin primarily
 asks this court to call into question our and the Supreme Court’s “overly
 restricted judicial construction” to restore “a proper balance between the
 state and federal judiciary and their court systems.”
        Even if, arguendo, we were convinced that binding precedent is in
 error, our rule of orderliness precludes overruling our caselaw; nor can we
 diverge from the plain text of statutes or applicable Supreme Court decisions.
 The district court carefully explained why it had no jurisdiction under that
 governing authority. The order of remand is AFFIRMED, essentially for
 the reasons convincingly set forth by the district court. Any pending motions
 are DENIED.




                                        2